DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s) receiving multivariate time series data from a first set of sensors; converting, via one or more hardware processors, the multivariate time series data into a plurality of finite sized time windows; computing, via the one or more hardware processors, a plurality of features for each of the plurality of finite sized time windows; receiving multivariate non-time series data from a second set of sensors; preprocessing, via the one or more hardware processors, the plurality of features and the multivariate non-time series data received from the second set of sensors to get normalized plurality of features and normalized multivariate non-time series data; generating, via the one or more hardware processors, an anomaly detection model using the normalized plurality of features and the normalized multivariate non-time series data; generating, via the one or more hardware processors, an anomaly score for each of a plurality of instances in the industrial system using the anomaly detection model, wherein the anomaly score is indicative of an anomalous instance in the industrial system if the anomaly score is more than a predefined threshold; identifying, via the one or more hardware processors, a reference instance corresponding to the anomalous instance, wherein the reference instance lies on or within a decision boundary, wherein the decision boundary encloses a predetermined percentage of non-anomalous instances, wherein the identification of the reference instance is performed using an optimization based algorithm; calculating, via the one or more hardware processors, a diagnosis score corresponding to each of the first set of sensors and the second set of sensors using the anomaly detection model, the anomalous instance and the reference instance, wherein the diagnosis score is calculated using at least one of a forward substitution method and a backward substitution method; sorting, via the one or more hardware processors, the diagnosis scores corresponding to each of the sensors in one of a decreasing order and an increasing order; and identifying, via the one or more hardware processors, a predefined number of sensors as the anomalous sensors in the sorting, wherein the anomalous sensors are indicative of the anomaly in the industrial system. 
	The limitations (emphasized), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more hardware processors” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “one or more hardware processors” language, the converting, computing, preprocessing, generating, identifying calculating and sorting steps in the context of this claim encompasses the user manually calculating the diagnosis score and identifying a predefined number of sensors as the anomalous sensors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving multivariate time series data from a first set of sensors; receiving multivariate non-time series data from a second set of sensors; and one or more hardware processors. The one or more hardware processors in all steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of computing a value) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The receiving steps are recited as a high level of generality such that they amounts to no more than a series of data gathering steps necessary to collect in the input for the equation. As such these receiving steps amount to no more than mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f)-(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or a series of data gathering steps, and as such cannot provide an inventive concept. When these limitations are considered individually and as a whole, they do not amount to significantly more than the abstract idea. The claim is not patent eligible.
	Claims 1-4, 6 and 8-13 depend from claim 1 and recite the same abstract idea as claim 1. The additional limitations recited in the dependent claims serve merely to extend the abstract idea (e.g. 4, 8-13) and/or add additional extra-solution activity (e.g. 2-3, 6).
	Claim(s) 14 recite(s) converting the multivariate time series data into a plurality of finite sized time windows; computing a plurality of features for each of the plurality of finite sized time windows; preprocessing the plurality of features and the multivariate non-time series data received from the second set of sensors to get normalized plurality of features and normalized multivariate non-time series data; generating an anomaly detection model using the normalized plurality of features and the normalized multivariate non-time series data; generating an anomaly score for each of a plurality of instances in the industrial system using the anomaly detection model, wherein the anomaly score is indicative of an anomalous instance in the industrial system if the anomaly score is more than a predefined threshold; identifying a reference instance corresponding to the anomalous instance, wherein the reference instance lies on or within a decision boundary, wherein the decision boundary encloses a predetermined percentage of non- anomalous instances, wherein the identification of the reference instance is performed using an optimization based algorithm; calculating a diagnosis score corresponding to each of the first set and the second set of sensors using the anomaly detection model, the anomalous instance and the reference instance, wherein the diagnosis score is calculated using at least one of a forward substitution method and a backward substitution method; sorting the diagnosis scores corresponding to each of the sensors in one of a decreasing order and an increasing order; and identifying, via one or more hardware processors, a predefined number of sensors as the anomalous sensors in the sorting, wherein the anomalous sensors are indicative of the anomaly in the industrial system.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the converting, computing, preprocessing, generating, identifying calculating and sorting steps in the context of this claim encompasses the user manually calculating the diagnosis score and identifying a predefined number of sensors as the anomalous sensors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a first set of sensors for providing multivariate time 'series data; a second set of sensors for providing multivariate non-time series data; one or more hardware processors; and a memory in communication with the one or more hardware processors. The one or more hardware processors and a memory in communication with the one or more hardware processors are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of computing a value) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The first set and second set of sensors for providing the [respective] time series data are recited as a high level of generality such that it amounts to no more than generic sensors providing data necessary to collect in the input for the equation. As such these limitations amount to no more than mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f)-(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or a series of data gathering steps, and as such cannot provide an inventive concept. When these limitations are considered individually and as a whole, they do not amount to significantly more than the abstract idea. The claim is not patent eligible.
	Claim(s) 15 recite(s) convert the multivariate time series data into a plurality of finite sized time windows; compute a plurality of features for each of the plurality of finite sized time windows; preprocess the plurality of features and the multivariate non-time series data received from the second set of sensors to get normalized plurality of features and normalized multivariate non-time series data; generate an anomaly detection model using the normalized plurality of features and the normalized multivariate non-time series data; generate an anomaly score for each of a plurality of instances in the industrial system using the anomaly detection model, wherein the anomaly score is indicative of an anomalous instance in the industrial system if the anomaly score is more than a predefined threshold; identify a reference instance corresponding to the anomalous instance, wherein the reference instance lies on or within a decision boundary, wherein the decision boundary encloses a predetermined percentage of non- anomalous instances, wherein the identification of the reference instance is performed using an optimization based algorithm; calculate a diagnosis score corresponding to each of the first set and the second set of sensors using the anomaly detection model, the anomalous instance and the reference instance, wherein the diagnosis score is calculated using at least one of a forward substitution method and a backward substitution method; sort the diagnosis scores corresponding to each of the sensors in one of a decreasing order and an increasing order; and identify a predefined number of sensors as the anomalous sensors in the sorting, wherein the anomalous sensors are indicative of the anomaly in the industrial system.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the converting, computing, preprocessing, generating, identifying calculating and sorting steps in the context of this claim encompasses the user manually calculating the diagnosis score and identifying a predefined number of sensors as the anomalous sensors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receive multivariate time series data from a first set of sensors and receive multivariate non-time series data from a second set of sensors. The receive steps are recited as a high level of generality such that they amount to no more than a series of data gathering steps necessary to collect in the input for the equation. As such these receive steps amount to no more than mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f)-(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than a series of data gathering steps, and as such cannot provide an inventive concept. When these limitations are considered individually and as a whole, they do not amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shibuya et al. in U.S. Patent Publication 2015/0363925 (see IDS filed 16 MAR 2022).
	Regarding claim 1, Shibuya et al. teaches:
	receiving multivariate time series data from a first set of sensors (para [0006], [0056], Figs.14A-15-"state monitor apparatus detecting an anomaly on the basis of the statistics T2 and Q statistic calculated from a plurality of measured variables, and, after the detection, enumerating abnormal " , "a method and apparatus for diagnosing an anomaly of equipment or apparatus based on a plurality of sensor signals output from the plurality of sensors mounted on the equipment or apparatus"); 
	converting, via one or more hardware processors, the multivariate time series data into a plurality of finite sized time windows (para [0061],[0108]-[0109],Fig.4,14A-15- “Sensor signal 102 is a multi-dimensional time-series signal obtained at regular intervals and, the table as a list of sensor signal 102, as shown in FIG.4, comprises a column 401 of the date and time and a column 402 of data of the plurality of sensor values provided in facility"); 
	computing, via the  one or more hardware processors, a plurality of features for each of the plurality of finite sized time windows (para [0056], [0064], [0108]-[0109]-  “extracts multi-dimensional feature vector for each time from the sensor signals, calculates the reference vector of each time based on the set of feature vectors of the pre-determined learning period and the feature vectors of each time"); 
	receiving multivariate non-time series data from a second set of sensors (para [0061]-[0064], "Type of sensors, might also be several such hundreds to thousands, for example, the temperature of a cylinder, oil or cooling water, the pressure of oil or the cooling water, the rotational speed of the shaft, room temperature, operation time and the like. Sensor signal 102 not only represents output and state, in some cases also represents control signals for controlling certain something value");
	preprocessing, via the one or more hardware processors, the plurality of features and the multivariate non-time series data received from the second set of sensors to get normalized plurality of features and normalized multivariate non-times series data (para [0056], [0061]-[0064], [0109] - "extracts multi-dimensional feature vector for each time from the sensor signals"; "adopting the local subspace as a regular model, and the number of the neighbor vector and normalization parameters to be used for modeling is input"); 	
	generating, via the one or more hardware processors, an anomaly detection model using the normalized plurality of features and the normalized multivariate non-time series data (para [0059], [0109], “distribution density calculation unit 109 for calculating the 2-dimensional distribution density of the sensor signal at the learning period"); 	
	generating, via the one or more hardware processors, an anomaly score for each of a plurality of instances in the industrial system using the anomaly detection model, where in the anomaly score is indicative of an anomalous instance in the industrial system if the anomaly score is more than a predefined threshold (para [0056],[0059],[0087] - “calculates anomaly measure on the basis of the difference between the feature vector of each time and the reference feature vectors, detects the anomaly by comparing the anomaly measure with a predetermined threshold, and identifies anomaly-related sensors based on the 2-dimensional distribution density of the feature value at the time when the anomaly is detected"; “threshold calculator 107 for calculating a threshold based on the anomaly measure"; “if the anomaly measure is larger than the threshold, it is determined as anomaly and if not, it is determined as normal"); 	
	identifying, via the one or more hardware processors, a reference instance corresponding to the anomalous instance, wherein the reference instance lies on or within a decision boundary, wherein the decision boundary encloses a predetermined percentage of non-anomalous instances (para [0014], [0056], [0070]-[0073], [0084]-[0085], [0103]-[0106], Figs.12A-12C - “calculates the reference vector of each time based on the set of feature vectors of the pre-determined learning period and the feature vectors of each time”; “Local Subspace Classifier is a method of creating an Affine subspace of dimension k-1 by using a k-neighbor vector of the target vector q. An example in the case of k=3 is shown in FIG.2. k-Neighbor vector is a feature vector selected in step S506”;  “In case k=1, it is equivalent process to the nearest neighbor method”; “since the place dense on a 2-dimensional feature space is represented by a high pixel value, which is referred to as a distribution density image. How to make the image is not limited to the above method. For example, rather than a simple frequency distribution, it may be also possible to assign a Gaussian distribution or other weighted filter to one of the data, and to supper impose them"; "a determination is made whether the data is normal or abnormal and, the related sensors is identified at the time when certain data is determined as abnormal"), wherein the identification of the reference instance is performed using an optimization based algorithm (para [0066], [0074] “using maximum value and minimum value of each sensor signal on the specified time period, each sensor signal is converted as maximum value becomes 1 and the minimum value becomes 0”, “creating a subspace that is Affine subspace (Space in which the variance is the maximum)”);
	calculating, via the one or more hardware processors, a diagnosis score corresponding to each of the first set of sensors and the second set of sensors using the anomaly detection model, the anomalous instance and the reference instance (para [0014], [0056],[0066], [0070]-[0073] -“each sensor signal is canonicalized. For example, using the mean and the standard deviation of the specified period, each sensor signal is converted as the mean becomes 0 and the standard deviation becomes 1. To enable the same conversion in an anomaly diagnosis, the mean and the standard deviation for each sensor signal a restored. Alternatively, using maximum value and minimum value of each sensor signal on the specified time period, each sensor signal is converted as maximum value becomes 1 and the minimum value becomes 0. Alternatively, it may be possible to use upper limit value and lower limit value set in advance instead of the maximum value and the minimum value. So that the same conversion can be performed in an anomaly diagnosis, the maximum value and the minimum value or the upper limit value and the lower limit value of each sensor signal are stored"); 	
	sorting, via the one or more hardware processors, the diagnosis scores corresponding to each of the sensors in one of a decreasing order and an increasing order (para [0065], [0077], [0087] – The anomaly measure of all feature vectors of the learning period are sorted in ascending order"), wherein the diagnosis score is calculated using at least one of a forward substitution method and a backward substitution method ([0004], [0056], [0059], [0088], [0098]); and 	
	identifying, via the one or more hardware processors, a predefined number of sensors as the anomalous sensors in the sorting, wherein the anomalous sensors are indicative of the anomaly in the industrial system (para [0084]-[0085], [0115]-[0121], Figs.14A-15- "anomaly measure of the specified entire period, the threshold, the determination result and the time-series graph of the sensor signal are displayed. In the time display window 1404, the specified learning period and the test period are displayed. In the anomaly measure display window 1405, the anomaly measure, the thresholds and the determination result in the specified learning period and the test period are displayed"; “The time when the anomaly is detected, the abnormal section number 1414 is displayed with balloon at the corresponding position in the anomaly measure graph”; “In the anomaly measured is play window 1423, the anomaly measure, the threshold value and the determination result in the period including the abnormal section of the display object are displayed. The sufficiently enlarged length as display period is determined in advances o that the change of the signal is observable. In the first related sensor signal display window 1424, the output value of one of the two sensors identified at step $1110 in the same period as the anomaly measure display window 1423 is graphically displayed").
	Regarding claim 2, Shibuya et al. teaches where in the multivariate time series data is received from at least one of an industrial process or an equipment (para [0016]).
	Regarding claim 3, Shibuya et al. teaches where in the normalized plurality of features is obtained using at least one of a z-normalization and a min-max normalization (para [0066], [0074], [0079], [0082]).
	Regarding claim 4, Shibuya et al. teaches where in the anomaly detection model is generated using at least one of a density based algorithm, a tree based algorithm, a one-class classification algorithm, a nearest neighbor based algorithm or a neural network based algorithm (para [0056], [0059], [0073]).
	Regarding claim 6, Shibuya et al. teaches where in the decision boundary is a curve in 2-dimension and a hyper surface in N-dimension (para [0056], [0061], [0070]-[0073], [0103]-[0106], Figs.3,3A,12A).
Regarding claim 8, Shibuya et al. teaches where in the forward substitution method comprises calculation of difference between the anomaly score corresponding to one or more artificially generated instances and the anomaly score corresponding to the reference instance for each of the first and the second set of sensors (para [0004], [0056], [0059], [0088], [0098], [0111]-[0113]).
Regarding claim 9, Shibuya et al. teaches where in the artificially generated instances for the first set of sensors are obtained by substituting numerical values of the plurality of features corresponding to each sensor amongst the first set of sensors in the reference instance with the corresponding values of the plurality of features of the same sensor from the anomalous instance (para [0013]-[0016], [0019]-[0021], [0056], [0059], [0064]-[0066], [0086}-[0092], [0111]-[0113]).
Regarding claim 10, Shibuya et al. teaches where in the one or more artificially generated instances for the second set of sensors are obtained by substituting numerical value of each sensor from amongst the second set of sensors in the reference instance with the corresponding value of the same sensor from the anomalous instance (para [0013]-[0016], [0019]-[0021], [0056], [0059], [0064]-[0066], [0086]-[0092], [0111]-[0143]).
Regarding claim 11, Shibuya et al. teaches where in the backward substitution method comprises calculation of difference between the anomaly score corresponding to the anomalous instance and the anomaly score corresponding to the one or more artificially generated instances for each of the first set of sensors and the second set of sensors (para [0004], [0056], [0059], [0088], [0098], [0111]-[0113]).
Regarding claim 12, Shibuya et al. teaches wherein the one or more artificially generated instances for the first set of sensors are obtained by substituting numerical values of the plurality of features corresponding to each sensor from amongst the first set of sensors in the anomalous instance with the corresponding values of the plurality of features of the same sensor from the reference instance (para [0013]-[0016], [0019]-[0021], [0056], [0059], [0064]-[0066], [0086]-[0092], [0111]-[0113]).
Regarding claim 13, Shibuya et al. teaches where in the artificially generated instances for the second set of sensors are obtained by substituting numerical values of each from amongst the second set of sensors in the anomalous instance with the corresponding value of the same sensor from the reference instance (para [0013]-[0016], [0019]-[0021], [0056], [0059], [0064]-[0066], [0086]-[0092], [0111]- [0113]).
Regarding claim 14, Shibuya et al. teaches:
a first set of sensors for providing multivariate time series data (para [0006], [0056], Figs.14A-15);
a second set of sensors for providing multivariate non-time series data (para [0061]-[0064]);
one or more hardware processors (Figs. 1, 18); and 
a memory in communication with the one or more hardware
processors (Figs. 1, 18), the one or more hardware processors (para [0059]-[0065], [0138]-[0139], claim12) further configured to perform the steps of:
converting the multivariate time series data into a plurality of finite sized time windows (para [0061], [0108]-[0109], Fig.4, 14A-15);
computing a plurality of features for each of the plurality of finite sized time windows (para [0056] ,[0064], [0108]-[0109]);
preprocessing the plurality of features and the multivariate non-time series data received from the second set of sensors to get normalized plurality of features and normalized multivariate non-time series data (para [0056], [0061]-[0064], [0109]);
generating an anomaly detection model using the normalized plurality of features and the normalized multivariate non-time series data (para [0059],[0109]);
generating an anomaly score for each of a plurality of instances in the industrial system using the anomaly detection model, where in the anomaly score is indicative of an anomalous instance in the industrial system if the anomaly score is more  than a predefined threshold (para [0056], [0059], [0087]); 	
identifying a reference instance corresponding to the anomalous instance, where in the reference instance lies on or within a decision boundary, wherein the  decision boundary encloses a predetermined percentage of non-anomalous instances (para [0014], [0056], [0070]-[0073], [0084]-[0085], [0103]-[0106], Figs.12A-12C), wherein the identification of the reference instance is performed using an optimization based algorithm (para [0066], [0074] “using maximum value and minimum value of each sensor signal on the specified time period, each sensor signal is converted as maximum value becomes 1 and the minimum value becomes 0”, “creating a subspace that is Affine subspace (Space in which the variance is the maximum)”);
calculating  a diagnosis score corresponding to each of the first set and the second set of sensors using the anomaly detection model, the anomalous instance and the reference instance (para [0014], [0056], [0066], [0070]-[0073]), wherein the diagnosis score is calculated using at least one of a forward substitution method and a backward substitution method ([0004], [0056], [0059], [0088], [0098]);
sorting the diagnosis scores corresponding to each of the sensors in one of a decreasing order and an increasing order (para [0065], [0077], [0087]); and
identifying, via one or more hardware processors, a predefined number of sensors as the anomalous sensors in the sorting, where in the anomalous sensors are indicative of the anomaly in the industrial system (para [0084]-[0085], [0115]-[0121], Figs.14A-15).
	Regarding claim 15, Shibuya et al. teaches:
	receive multivariate time series data from a first set of sensors (para [0006], [0056], Figs.14A-15-"state monitor apparatus detecting an anomaly on the basis of the statistics T2 and Q statistic calculated from a plurality of measured variables, and, after the detection, enumerating abnormal " , "a method and apparatus for diagnosing an anomaly of equipment or apparatus based on a plurality of sensor signals output from the plurality of sensors mounted on the equipment or apparatus"); 
	convert the multivariate time series data into a plurality of finite sized time windows (para [0061],[0108]-[0109],Fig.4,14A-15- “Sensor signal 102 is a multi-dimensional time-series signal obtained at regular intervals and, the table as a list of sensor signal 102, as shown in FIG.4, comprises a column 401 of the date and time and a column 402 of data of the plurality of sensor values provided in facility"); 
	compute a plurality of features for each of the plurality of finite sized time windows (para [0056], [0064], [0108]-[0109]-  “extracts multi-dimensional feature vector for each time from the sensor signals, calculates the reference vector of each time based on the set of feature vectors of the pre-determined learning period and the feature vectors of each time"); 
	receive multivariate non-time series data from a second set of sensors (para [0061]-[0064], "Type of sensors, might also be several such hundreds to thousands, for example, the temperature of a cylinder, oil or cooling water, the pressure of oil or the cooling water, the rotational speed of the shaft, room temperature, operation time and the like. Sensor signal 102 not only represents output and state, in some cases also represents control signals for controlling certain something value");
	preprocessing the plurality of features and the multivariate non-time series data received from the second set of sensors to get normalized plurality of features and normalized multivariate non-times series data (para [0056], [0061]-[0064], [0109] - "extracts multi-dimensional feature vector for each time from the sensor signals"; "adopting the local subspace as a regular model, and the number of the neighbor vector and normalization parameters to be used for modeling is input"); 	
	generate an anomaly detection model using the normalized plurality of features and the normalized multivariate non-time series data (para [0059], [0109], “distribution density calculation unit 109 for calculating the 2-dimensional distribution density of the sensor signal at the learning period"); 	
	generate an anomaly score for each of a plurality of instances in the industrial system using the anomaly detection model, where in the anomaly score is indicative of an anomalous instance in the industrial system if the anomaly score is more than a predefined threshold (para [0056],[0059],[0087] - “calculates anomaly measure on the basis of the difference between the feature vector of each time and the reference feature vectors, detects the anomaly by comparing the anomaly measure with a predetermined threshold, and identifies anomaly-related sensors based on the 2-dimensional distribution density of the feature value at the time when the anomaly is detected"; “threshold calculator 107 for calculating a threshold based on the anomaly measure"; “if the anomaly measure is larger than the threshold, it is determined as anomaly and if not, it is determined as normal"); 	
	identifying a reference instance corresponding to the anomalous instance, wherein the reference instance lies on or within a decision boundary, wherein the decision boundary encloses a predetermined percentage of non-anomalous instances (para [0014], [0056], [0070]-[0073], [0084]-[0085], [0103]-[0106], Figs.12A-12C - “calculates the reference vector of each time based on the set of feature vectors of the pre-determined learning period and the feature vectors of each time”; “Local Subspace Classifier is a method of creating an Affine subspace of dimension k-1 by using a k-neighbor vector of the target vector q. An example in the case of k=3 is shown in FIG.2. k-Neighbor vector is a feature vector selected in step S506”;  “In case k=1, it is equivalent process to the nearest neighbor method”; “since the place dense on a 2-dimensional feature space is represented by a high pixel value, which is referred to as a distribution density image. How to make the image is not limited to the above method. For example, rather than a simple frequency distribution, it may be also possible to assign a Gaussian distribution or other weighted filter to one of the data, and to supper impose them"; "a determination is made whether the data is normal or abnormal and, the related sensors is identified at the time when certain data is determined as abnormal"), wherein the identification of the reference instance is performed using an optimization based algorithm (para [0066], [0074] “using maximum value and minimum value of each sensor signal on the specified time period, each sensor signal is converted as maximum value becomes 1 and the minimum value becomes 0”, “creating a subspace that is Affine subspace (Space in which the variance is the maximum)”);
	calculate a diagnosis score corresponding to each of the first set of sensors and the second set of sensors using the anomaly detection model, the anomalous instance and the reference instance (para [0014], [0056],[0066], [0070]-[0073] -“each sensor signal is canonicalized. For example, using the mean and the standard deviation of the specified period, each sensor signal is converted as the mean becomes 0 and the standard deviation becomes 1. To enable the same conversion in an anomaly diagnosis, the mean and the standard deviation for each sensor signal a restored. Alternatively, using maximum value and minimum value of each sensor signal on the specified time period, each sensor signal is converted as maximum value becomes 1 and the minimum value becomes 0. Alternatively, it may be possible to use upper limit value and lower limit value set in advance instead of the maximum value and the minimum value. So that the same conversion can be performed in an anomaly diagnosis, the maximum value and the minimum value or the upper limit value and the lower limit value of each sensor signal are stored"); 	
	sort the diagnosis scores corresponding to each of the sensors in one of a decreasing order and an increasing order (para [0065], [0077], [0087] – The anomaly measure of all feature vectors of the learning period are sorted in ascending order"), wherein the diagnosis score is calculated using at least one of a forward substitution method and a backward substitution method ([0004], [0056], [0059], [0088], [0098]); and 	identifying  a predefined number of sensors as the anomalous sensors in the sorting, wherein the anomalous sensors are indicative of the anomaly in the industrial system (para [0084]-[0085], [0115]-[0121], Figs.14A-15- "anomaly measure of the specified entire period, the threshold, the determination result and the time-series graph of the sensor signal are displayed. In the time display window 1404, the specified learning period and the test period are displayed. In the anomaly measure display window 1405, the anomaly measure, the thresholds and the determination result in the specified learning period and the test period are displayed"; “The time when the anomaly is detected, the abnormal section number 1414 is displayed with balloon at the corresponding position in the anomaly measure graph”; “In the anomaly measured is play window 1423, the anomaly measure, the threshold value and the determination result in the period including the abnormal section of the display object are displayed. The sufficiently enlarged length as display period is determined in advances o that the change of the signal is observable. In the first related sensor signal display window 1424, the output value of one of the two sensors identified at step $1110 in the same period as the anomaly measure display window 1423 is graphically displayed").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Maeda et al. in U.S. Patent 9,483,049 teaches “Provided is an anomaly detection method and system capable of constructing determination condition rules of anomaly detection from case-based anomaly detection by way of multivariate analysis of a multi-dimensional sensor signal, applying the rules to design-based anomaly detection of individual sensor signals, and also appropriately executing setting and control of threshold values for highly sensitive, early, and clearly visible detection of anomalies” (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/           Primary Examiner, Art Unit 2857